Filing Date: 04/01/2020
Claimed Foreign Priority Date: none
Applicants: Wang at al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 10/27/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group Invention I, directed to a method, in the reply filed on 10/27/2021, is acknowledged. Applicant cancelled claims 16-20, added new claims 21-25, and indicated that claims 1-15 and 21-25 read on the elected Group Invention. The examiner agrees. Accordingly, pending in this application are claims 1-15 and 21-25.

Specification


The disclosure is objected to because of minor informalities:
- Par. [0037], L. 2: amend to --interlayer dielectric (ILD) layer 264 over…--, as depicted in Drawings, e.g., Figs. 14A-B. 
Appropriate correction is required.
EXAMINER’S AMENDMENT


This application is in condition for allowance except for a typographical error in the Specification and for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Specification:
Par. [0037], L. 2: “interlayer dielectric (ILD) layer 264 over…”.
In the Title:
Replace the Title with -- Method of Forming Self-Aligned Source/Drain Metal Contacts --.

Allowable Subject Matter








Claims 1-15 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record fails to disclose or suggest a method of semiconductor fabrication, comprising growing an epitaxial source/drain (S/D) feature from the recess, the epitaxial S/D feature having a first sidewall and a second sidewall opposing the first sidewall, wherein the sacrificial dielectric layer covers the first sidewall of the epitaxial S/D feature; recessing the sacrificial dielectric layer, thereby exposing the first sidewall of the epitaxial S/D feature; and forming an S/D contact on the first sidewall of the epitaxial S/D feature.
Regarding Claim 11, the prior art of record fails to disclose or suggest a method, comprising growing epitaxial source/drain (S/D) features on the first and second semiconductor fins, wherein each of the epitaxial S/D features has a first sidewall covered by the first dielectric layer and a second sidewall covered by the second dielectric layer; removing a second portion of the first dielectric layer from the first sidewall, thereby exposing the first sidewall; and forming a metal contact on the first sidewall.
Regarding Claim 21, the prior art of record fails to disclose or suggest a method, comprising forming an epitaxial feature over the semiconductor fin, wherein the epitaxial feature is sandwiched between the sacrificial layer and the second dielectric fin; recessing the sacrificial layer, wherein, after the recessing of the sacrificial layer, a first sidewall of the epitaxial feature is exposed, wherein the epitaxial feature has a second sidewall opposing the first sidewall and in physical contact with the second dielectric fin; and forming a conductive feature over the epitaxial feature and in physical contact with the first sidewall.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
 
Conclusion














The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose methods of forming laterally-confined epitaxial source/drain regions in FinFETs, with conductive contacts thereto, and having some steps similar to the instant inventions. However, all references fails to show the sequences of process steps identified in the claims supra.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814